              Case 2:19-cv-02036-RSM Document 42 Filed 11/25/20 Page 1 of 3
 1                                                                   The Honorable Ricardo S. Martinez

 2                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 3                                    SEATTLE DIVISION

 4

 5   LASSANA MAGASSA,                                         CASE NO: 2:19-cv-02036-RSM

 6                          Plaintiff,                        STIPULATED MOTION TO EXTEND
                                                              PLAINTIFF’S DEADLINE FOR HIS
 7                  v.                                        RESPONSE IN OPPOSITION TO THE
                                                              OFFICIAL CAPACITY DEFENDANTS’
 8   CHAD WOLF, in his Official Capacity as                   MOTION TO DISMISS
     Acting Secretary of the Department of Homeland           AND ORDER
 9   Security, et al.,

10                          Defendants.

11

12        Plaintiff Lassana Magassa, by and through undersigned counsel, and Defendants

13   Chad Wolf, David Pekoske, Mark Morgan, William Barr, Christopher Wray, and Charles Kable,

14   all in their official capacities (the “Official Capacity Defendants”), through their counsel, in this

15   stipulated motion to extend their upcoming deadlines. The deadline by which Plaintiff must submit

16   his Response in Opposition to the Official Capacity Defendants’ Motion to Dismiss and File

17   Defendant’s Opposition. The grounds for this motion are:

18    1. The updated deadline for Plaintiff’s Opposition will be December 29, 2020.

19    2. The updated deadline for Defendants’ Reply will be January 11, 2021.

20    3. This request is brought in good faith and not for the purposes of gaining unfair advantage or

21       delay.

22    4. Counsel for Plaintiff will be attending her father’s memorial service with military honors

23       out of state, which is scheduled for the week of November 23, 2020.

24    5. Both counsel have multiple conflicting court deadlines throughout the currently

         scheduled briefing time, as well as difficulties related to the intervening holidays
          and respective pandemic protocols for their offices.

25    6. A proposed order is attached hereto for the convenience of the Court.
     STIPULATED
             CaseMOTION TO EXTEND
                   2:19-cv-02036-RSM               Constitutional
                                          Document 42             Law Center Page
                                                       Filed 11/25/20        for Muslims
                                                                                    2 of in
                                                                                          3 America
     PLAINTIFF’S MOTION TO DISMISS                     833 E. Arapaho Rd, Ste. 102, Richardson, TX
                                                       Telephone: (972) 914-2507



 1         DATED this 23 day of November, 2020.

 2         SO STIPULATED.

 3         Respectfully submitted,

 4          /s/ Christina A. Jump                                            BRIAN T. MORAN
            /s/ Charles D. Swift                                           United States Attorney
 5          Christina A. Jump
            Pro Hac Vice Counsel for Plaintiff                               JOSEPH H. HUNT
 6          TX State Bar No. 00795828                                 Assistant Attorney General
            Charles D. Swift
 7          Counsel for Plaintiff                                           TONY COPPOLINO
            WA State Bar No. 41671                                        Deputy Branch Director
 8          833 E. Arapaho Rd., Suite 102
            Richardson, TX 75081                                         BRIGHAM J. BOWEN
 9          Tel: (972) 914-2507                                         Assistant Branch Director
            Fax: (972) 692-7454
10          cjump@clcma.org                                               /s/ Antonia Konkoly
            cswift@clcma.org                                                   Antonia Konkoly
11                                                                                Trial Attorney
            /s/ Alisa R. Brodkowitz                                  U.S. Department of Justice
12          Alisa. R. Brodkowitz                       Civil Division, Federal Programs Branch
            Local Counsel for Plaintiff                             110 L St. NW, Room 11110
13          WA State Bar No. 31749                                      Washington, DC 20005
            Friedman Rubin PLLP                                         (202) 514-2395 (direct)
14          1109 1st Ave., Ste 501                                              (202) 616-8470
            Seattle, WA 98101                                       antonia.konkoly@usdoj.gov
15          Tel: (206) 501-4446
            Fax: (206) 623-0794
16          alisa@friendmanrubin.com

17
            Counsel for Plaintiff                               Counsel for the Official Capacity
18                                                                                    Defendants

19

20

21
          STIPULATED MOTION TO EXTEND                 Constitutional Law Center for Muslims in America
24        PLAINTIFF’S MOTION TO DISMISS                   833 E. Arapaho Rd, Ste. 102, Richardson, TX
                                                                            Telephone: (972) 914-2507
              Case 2:19-cv-02036-RSM Document 42 Filed 11/25/20 Page 3 of 3




 1                                       ORDER

 2          Pursuant to the parties’ motion, and the parties having stipulated and agreed, and the

 3   Court finding good cause, it is hereby ORDERED that the deadline by which Plaintiff must

 4   respond to the Official Capacity Defendants’ Motion to Dismiss is extended by three weeks to

 5   December 29th, 2020.

 6

 7           Dated this 25th day of November , 2020.

 8



                                                             A
 9

10
                                                                      RICARDO S. MARTINEZ
11                                                     CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23
     STIPULATED MOTION TO EXTEND                          Constitutional Law Center for Muslims in America
     PLAINTIFF’S MOTION TO DISMISS                        833 E. Arapaho Rd, Ste. 102, Richardson, TX
                                                          Telephone: (972) 914-2507
24
